Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A screen assembly comprising: a lower shaker screen and an upper shaker screen, and wherein the screen assembly is configurable in a multi-screen configuration comprising the lower shaker screen and the upper shaker screen; a track configured to be disposed on an inside wall of a vibratory separator and comprising an upper retainer and a lower retainer; and a screen clamping assembly disposed in the track, the screen clamping assembly comprising: a smaller spacer selected to correspond to the multi-screen configuration, and wherein the small spacer is disposed between the lower and upper shaker screens in the track to space the lower shaker screen at a lower level and the upper shaker screen at an upper level in the track when the screen assembly is in the multi-screen configuration; and an actuator disposed in the track and having a clamped position where the actuator is actuated to provide a clamping force to clamp the screens and the small spacer between the upper and lower retainers of the track. 



Claim 16 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) a method for configuring a screen assembly on a vibratory separator between a multi-screen configuration and a single screen configuration, comprising: installing the screen assembly in a multi-screen configuration, wherein the screen assembly has a lower shaker screen, an upper shaker screen, a track, and an actuator disposed in the track and comprising: inserting in the track the lower shaker screen at a lower level; inserting in the track above the lower shaker screen a small spacer having a first spacer selected to correspond to the multi-screen configuration; inserting in the .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655